PER CURIAM: *
Appealing the judgment in a criminal case, Jason Renard Walker presents arguments that he concedes are foreclosed by United States v. Dancy, 861 F.2d 77, 81-82 (5th Cir.1988), which held that a conviction under 18 U.S.C. § 922(g) does not require proof that the defendant knew that the firearm had an interstate nexus or that he was a felon. The Government’s motion for summary affirmance is GRANTED, its alternative motions to dismiss and for an extension of time to file a brief are DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.